                                Case 4:17-cv-11339-LVP-RSW ECF No. 23 filed 02/24/20   PageID.227   Page 1 of 4




                                                        UNITED STATES DISTRICT COURT
                                                        EASTERN DISTRICT OF MICHIGAN
                                                             SOUTHERN DIVISION

                                 United States of America, ex rel.,             Case No.: 4:17-cv-11339-LVP-RSW
                                 Ashlon Williamson,                           (District Judge, Hon. Linda V. Parker)
                                                                               (Magistrate, Hon. R. Steven Whalen)
                                 Plaintiffs,
                                                                                 Stipulation and Order to Extend
                                        vs.                                 Defendants’ Time to Answer, Move, or
                                                                             Otherwise Respond to the Complaint
                                 Centria Healthcare, Et. Al.

                                 Defendants.
The Health Law Partners, P.C.
                                Case 4:17-cv-11339-LVP-RSW ECF No. 23 filed 02/24/20       PageID.228   Page 2 of 4




                                 Stipulation to Extend Defendants’ Time to Answer, Move, or Otherwise Respond to the
                                                             Complaint, and Proposed Order


                                      WHEREAS, on April 27, 2017, Plaintiffs/Relators filed a complaint under seal,
                                pursuant to 31 U.S.C. § 3730(b)(2) (Dkt. No., 1) (“Complaint”); and


                                      WHEREAS, on November 1, 2019, the United States of America, filed a Notice of
                                Election to Decline Intervention, through Assistant United States Attorney, Lynn Marie
                                Dodge (Dkt. No., 11); and


                                      WHEREAS, on November 15, 2019, the Honorable District Judge, Linda V.
                                Parker, issued an order unsealing the Complaint (Dkt. No., 12); and
The Health Law Partners, P.C.




                                      WHEREAS, on February 18, 2020, counsel for Defendant(s) listed below returned
                                to Plaintiffs/Relators’ counsel, signed waivers of summons/service, accepting service on
                                behalf of all Defendants listed below;


                                      IT IS HEREBY STIPULATED by and between the parties hereto through their
                                respective attorneys, that the following Defendants:
                                          Centria Healthcare,
                                          Scott Barry,
                                          Alicia Kidwell,
                                          Amber Gariepy
                                          Michelle Carter Pierce,
                                          Darren Schwartz, and
                                          Christopher Wilcox;
                                    will have additional time within which to answer, move, or otherwise respond to
                                Plaintiff/Relator’s Complaint.

                                                                               i
                                Case 4:17-cv-11339-LVP-RSW ECF No. 23 filed 02/24/20     PageID.229     Page 3 of 4




                                    Therefore, the last day for Defendants listed above to answer, move or otherwise
                                respond to Plaintiff/Relator’s Complaint is Wednesday, April 1, 2020.



                                 Dated: February 24, 2020                   THE HEALTH LAW PARTNERS, P.C.


                                                                            /s/ Clinton Mikel__
                                                                            Clinton Mikel, Attorney for the following
                                                                            Defendants:
                                                                            Centria Healthcare, Scott Barry, Alicia
                                                                            Kidwell, Amber Gariepy, Michelle Carter
                                                                            Pierce, Darren Schwartz, and
                                                                            Christopher Wilcox
The Health Law Partners, P.C.




                                 Dated: February 24, 2020                   THE SIGLER LAW FIRM, PLC

                                                                            /s/ Danielle B. Safran ____
                                                                            Danielle B. Safran
                                                                            The Sigler Law Firm, PLC
                                                                            30300 Northwestern Highway
                                                                            Suite 337
                                                                            Farmington Hills, MI 48334
                                                                            248-705-6400
                                                                            Fax: 248-932-3521
                                                                            Email: daniellesigler@sbcglobal.net




                                                                             ii
                                Case 4:17-cv-11339-LVP-RSW ECF No. 23 filed 02/24/20         PageID.230    Page 4 of 4




                                                          UNITED STATES DISTRICT COURT
                                                          EASTERN DISTRICT OF MICHIGAN
                                                               SOUTHERN DIVISION

                                 United States of America, ex rel.,                    Case No.: 4:17-cv-11339-LVP-RSW
                                 Ashlon Williamson,                                  (District Judge, Hon. Linda V. Parker)
                                                                                      (Magistrate, Hon. R. Steven Whalen)
                                 Plaintiffs,

                                        vs.

                                 Centria Healthcare, Et. Al.

                                 Defendants.
The Health Law Partners, P.C.




                                                                           ORDER
                                       Pursuant to the parties’ stipulation,
                                       IT IS ORDERED that the Defendants listed above will answer, move, or
                                otherwise respond to Plaintiff/Relator’s complaint on or before Wednesday, April 1, 2020.
                                       IT IS SO ORDERED.
                                                                               s/ Linda V. Parker
                                                                               LINDA V. PARKER
                                                                               U.S. DISTRICT JUDGE

                                 Dated: February 24, 2020




                                                                               iii
